Title: To George Washington from Landon Carter, May 1756
From: Carter, Landon
To: Washington, George



Dr Sir
[May 1756]

The bearer of this will God willing be my son Landon whose inclinations for the Army have been before discovered but then I had no relish for it because I foresaw in the Number of Masters and one ignorant director many things would fall to an officers lot to account for when every truth received no credit that should be admitted for misadventure for these reasons I put him by but now under an Association where the whole body are evidences and the world only their judges thro’ impertinence I have given him leave and would recommend him to a little of yr respect ’tho I would not have you be particular in any instance least it might raise the jealousy of others, altho. I must at the same time tell you that it will puzzle you to avoid it for without ever once I believe endeavouring at it he is become the favorite of every acquaintance by a mild easy, familiar and inoffensive way, a Youth of great tempers great Virtue and great resolution will Always find a friend and yo. may tell Peachey if he is in the way that he may shew that Landon and he are acquainted without giving offense.
Your letter got to me yesterday that you wrote in answer to mine of the 21. April I am glad to find yo. and I correspond that as to the present time twould be unseasonable to shew too great resentment and I can’t help bidding yo. still reflect that it must be some misrepresentation God knows where and how founded that has occasiond so many letters from yr Corps as if all were affected with the Poison of one babling tongue or rather as if there was not one rake or debauchée ever heard of in an army. Some are very daring, charging the Country with ingratitude, boasting of their great toil, and willingness, to serve her

when they had ease and plenty at home, and telling her that tho. she ought have boasted of her gratitude to her Sons of Valour yet now she has canceld and effac’d every pretence to such a claim—surely Sr These fellows write letters With the points of their Swords & Seal them with pistol bullets—truely—truely I laugh at such stuff if it not babling for babling. This made many friends to yr Corps ashamed that their imprudent Corespondents should shew them about and at a time when the Regiment was Augmenting and a Memorial was preparing to move his majesty to take it under his protection and recommending the Officers to his gracious favour there is some attonement due for this and were I the judge it should be a fine of five Indian scalps for every letter that wore such a Complexion and when all comes to All as the saying is who believd it Perhaps one man in a hundred.
As to Want of Regulation in the method of providing I have been sensible of it but it has all along been owing to want of experience. had Virga from first to last one man in it that was not obligd to guess at the way and then clear it or stumble as he went Certainly no. You were Compelld to grope in the dark and Now necessity giving a Glimps of the proper methods, we are really so poor as not to provide cash enough to execute yr plan altho. tis a good one in short she has been a neglected Colony by her mother Country and had there been a more active King on the Throne of France they must have made a Conquest of it long agoe—should we talk of obliging men to serve their Country yo. are sure to have a fellow mumble over the words Liberty & Property a thousand times Sr I think as You do I have endeavourd tho’ not in the field yet in the Senate as much as Possible to convince the Country of danger and they know it but like Stingy creatures they are willing to wait for rains to wet the Powder and Rats to eat the bow strings of the enemy rather than attempt to drive them from their Frontiers perhaps when they are at their gates they may be more thoughtfull—These considerations sent out the Patriot blues and if they are not lucky themselves it will not have the effect for altho. the law does now in a manner give £10 a man for inlisting I fear next monday altho. I have but twenty to find in Richmond that I shall be obligd to hunt the swamps for them as you do Indians

—If yo. can read this tis as much as yo. can I write with an uneasy head and let my pen run as it will perhaps it is the word I mean but ten to one it is not. My best Wishes attend yo. I am Yr most humble Servt

Landon Carter


P.S. Daniel Williams a brother to the Lieut. is one enlisted under the last Act & so is Hendren & the Others from Richmond & they desire me to inform yo. that their time expires the 1st Decr Next—I should be Glad they could be under Peachey I beleive they will be have well.

